Passing a forged instrument is the offense; penalty assessed at confinement in the penitentiary for two years.
The evidence presented and the legal questions raised in the instant case are identically the same as those which are before the court in the companion case of Chowning v. State, No. 20,055, in which an opinion affirming the judgment of conviction is this day rendered. Upon the authority of that case, the judgment in the present appeal is affirmed.
                    ON MOTION FOR REHEARING.